                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

GREGORY SCOTT GOODYEAR,

             Petitioner,

v.                                                   Case No.: 2:20-cv-50-FtM-38NPM

UNITED STATES DEPARTMENT
OF JUSTICE,

              Respondent.
                                           /

                                         ORDER1

       Before the Court is pro se Petitioner Gregory Scott Goodyear’s Emergency

Complaint Seeking Injunctive Relief dated January 17, 2020 (Doc. 1), construed as a

petition for writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 4). Goodyear initially filed

this case in the Northern District of Florida, who transferred the case here after construing

the Complaint as a habeas petition. Goodyear claims that he “is being held illegally with

knowledge by the United States Department of Justice and the Department of Corrections

in Case 15-CF-018687 in Lee County Clerk of Courts.” (Doc. 1 at 1). He also says that

his conviction is because of a conspiracy between state court judges and probation

officers to falsely imprison him. (Doc. 1 at 1-5).

       The instant habeas petition, however, is not Goodyear’s first § 2254 petition

challenging his conviction in Case 15-CF-018687.        He has another § 2254 petition—



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
Goodyear v. United States Department of Justice, No. 2:20-cv-29-FtM-29MRM—filed on

January 13, 2020 that alleges the same claims as here. Because Goodyear may not

proceed in two separate actions on the same claim, the Court dismisses this action as

duplicative. Petitioner may proceed on his earlier filed action.2

       Accordingly, it is now

       ORDERED:

       1.      The case is DISMISSED as duplicative of case Goodyear v. United States

       Department of Justice, No. 2:20-cv-29-FtM-29MRM.

       2.      The Clerk of Court is DIRECTED to judgment, deny as moot any pending

motions, and close this file.

            DONE and ORDERED in Fort Myers, Florida this 24th day of January 2020.




SA: FTMP-2
Copies: All Parties of Record




2The Court takes judicial notice of Goodyear v. United States Department of Justice No.
20-cv-29-FtM-29MRM. In that case, Goodyear has until January 29, 2020, to file an
amended habeas petition (Doc. 10) and until February 5, 2020 to pay the filing fee or
move to proceed in forma pauperis (Doc. 9).




                                             2
